Citation Nr: 1750433	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO. 13-30 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for oral cancer, to include as due to herbicide exposure.

2. Entitlement to a rating for bilateral hearing loss in excess of 20 percent prior to November 14, 2014, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's Spouse


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1954 to September 1954, and in the Marine Corps from September 1955 to December 1964.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has modified the Veteran's claims to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

In July 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record. 

The issue of entitlement to a rating for bilateral hearing loss in excess of 20 percent prior to November 14, 2014, and in excess of 40 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's oral cancer was not shown in service or until many years thereafter; and the competent and credible evidence fails to establish that it is etiologically related to service, including claimed exposure to herbicides.


CONCLUSION OF LAW

The criteria for entitlement to service connection for oral cancer have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). In March 2011, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).
Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's available service treatment records (STRs) and post-service treatment records have been secured. The Veteran was not afforded a VA examination in connection with this appeal. Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). For the reasons elaborated below, the Board finds that VA is not bound to afford the Veteran a VA examination. Accordingly, the Board finds that VA's duty to assist has been met. 38 C.F.R. § 3.159(c)(4) (2017).

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his oral cancer, diagnosed as squamous cell carcinoma of the tongue, neck, and lymph nodes, is caused by or related to his service, including exposure to herbicides in Vietnam and flights between Japan to Vietnam. See July 2017 Board hearing transcript; May 2011 Notice of Disagreement (NOD); May 2008 Statement in Support of Claim; April 2007 letter from the Veteran.

According to available STRs, the Veteran underwent a physical examination in September 1954. See September 1954 Report of Medical Examination. No diagnoses or abnormalities relating to squamous cell carcinoma or other cancer were reported. Similarly, other examinations during the Veteran's service lacked diagnoses or reported symptoms of cancer. See September 1955, May 1956, September 1958, and August 1964 Reports of Medical Examination. His last discharge examination also did not record any findings relating to cancer. See November 1964 Report of Medical Examination.

Military personnel records reflect that, during his second period of active service, the Veteran was a flight engineer in VMGR-152, a Marine transport unit based in Iwakuni, Japan. See September 1963 monthly personnel roster. Records also reflect that the Veteran received hazardous pay in October 1963, December 1963, January 1964, May 1964, and July 1964. See unit diary. 

A flight schedule for the Veteran's unit reported a flight in February 1963 with a destination that was "as directed." See February 1963 VMGR -152 flight schedule. In a statement received in November 2007, the Veteran stated that he traveled to Da Nang, Vietnam, on the February 1963 flight. Id. 

In a July 2004 statement, a retired service member, C.L., stated that he served in the Veteran's unit during the Veteran War. See July 2004 letter from C.L. According to C.L., the unit flew daily combat support missions, search and rescue missions, medevacs, and troop evacuations nearly every after October 1962. C.L. also indicated that the unit flew missions in Vietnam long before unit commanders were required to submit monthly unit histories. While he did not meet the Veteran during his service, C.L. recalled an incident in which a young Marine who had just been discharged stepped off the base at Marine Corps Air Station, El Toro, California, and proceeded to burn his sea bag and all of its contents. Id. Another statement received from a retired service member who served on the flights between Japan and Vietnam indicated that one or more of these flights may have been transporting Agent Orange (AO) to Vietnam. See November 2007 letter from P.B.

According to post-service treatment records, the Veteran was diagnosed with head and neck squamous cell cancer with metastasis to neck lymph node in February 2008. See February 2008 VA discharge summary. 

The Veteran and his spouse, M.V.T., testified at a Board hearing in July 2017. See July 2017 Board hearing transcript. According to the Veteran, he flew to Vietnam with his unit at least 4 times from Iwakuni, Japan. Id. M.V.T. stated that no records were kept for enlisted personnel flying in and out of Vietnam at the time. Id. She also stated that the while flying between Vietnam and Japan, the Veteran helped transport body bags and ensured that the bodies remained in the bags. Id. In addition, she indicated that the Veteran was not treated well when he returned, declined to reenlist, and burned his sea bag. Id. Consequently, any evidence that he had of his service in Vietnam was reportedly burned.

At the outset, the Board notes that squamous cell carcinoma is not a disability enumerated in the herbicide presumption regulations. 38 C.F.R. § 3.307. Accordingly, the presumption of service connection due to herbicide exposure does not apply, and the Veteran's claim of service connection for oral cancer must meet the criteria for general service connection claims. 38 C.F.R. § 3.303. 

Upon review of the record, the Board finds that the competent and credible evidence fails to establish that the Veteran's oral cancer is etiologically related to service, including claimed exposure to herbicides. First, the Board finds that there is no conclusive evidence that the Veteran served in Vietnam. However, assuming arguendo that the Veteran served in Vietnam and, therefore, was exposed to herbicides, there is no competent evidence of record that exposure to herbicides is linked to the Veteran's oral cancer. The Board acknowledges the Veteran's testimony that he served in Vietnam and helped transport soldiers who died in Vietnam. The Board also acknowledges the statements of record from fellow retired service members regarding VMGR -152's missions in Vietnam. However, as lay persons, neither is competent to testify to the etiology of the Veteran's oral cancer or the potential impact of exposure to herbicides. See Jandreau v. Nicholson, 492 F.3d at 1377. Moreover, the mere fact that certain cancers are deemed to be presumptively caused by exposure to herbicides under VA regulations does not establish a link between the Veteran's squamous cell carcinoma and exposure to herbicides. In addition, there is no competent evidence that his oral cancer is related to any other aspect of his service. Accordingly, a VA examination is not required. See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). With no competent evidence of a nexus in the record, the Board finds that service connection for the Veteran's oral cancer is unwarranted. 38 C.F.R. § 3.303. 

In reaching this conclusion, the Board recognizes the hardship that the Veteran endured at the end of his service and the difficulty he and his spouse have faced in obtaining corroborating military personnel records. However, even if the Veteran was exposed to herbicides, the Board cannot grant service connection for his oral cancer without competent medical evidence that it was caused by or related to exposure to herbicides or other aspect of his service. The Board has also considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran. 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for oral cancer, to include as due to herbicide exposure, is denied.


REMAND

With regard to increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran. Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a). During the July 2017 Board hearing, the Veteran testified that his hearing loss has worsened since the last VA examination. See July 2017 Board hearing transcript. As such, an additional examination evaluating the severity of the Veteran's hearing loss is warranted.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Following completion of the above, afford the Veteran a VA examination to evaluate the current severity of his service-connected bilateral hearing loss. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report.

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the Veteran's claim based on the new evidence of record. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


